EXHIBIT 10.1

 

AMENDMENT NO. 1

TO AGREEMENT AND PLAN OF MERGER

 

AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER, dated as of December 2, 2019
(this “Amendment”), by and among Terra Tech Corp., a Nevada corporation (“Terra
Tech”), TT Merger Sub, Inc., a Delaware corporation (“Merger Sub”), OneQor
Technologies, Inc., a Delaware corporation (“OneQor”), Matthew Morgan, an
individual (“Morgan”), Larry Martin, an individual (“Martin” and collectively
with Morgan, the “Major Shareholders”), and Larry Martin, solely in his capacity
as Shareholder Representative (the “Shareholder Representative”). Each of Terra
Tech, Merger Sub, OneQor, the Major Shareholders, and the Shareholder
Representative is sometimes referred to herein as a “Party” and collectively as
the “Parties.” Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Merger Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Parties have entered into that certain Agreement and Plan of
Merger, dated as of October 30, 2019 (the “Merger Agreement”);

 

WHEREAS, pursuant to Section 12.10 of the Merger Agreement, each of the Parties
wish to mutually agree to amend the Merger Agreement to modify certain
provisions thereof, as set forth herein.

 

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1. Amendment to Section 5.4 of the Merger Agreement. Section 5.4 of the Merger
Agreement is hereby amended and restated in its entirety as follows:

 

5.4 Commercially Reasonable Efforts.

 

During the Pre-Closing Period, OneQor shall use its commercially reasonable
efforts to cause the conditions set forth in Article VIII and Article IX to be
satisfied on a timely basis and so that the Closing can take place on or before
January 2, 2020, in accordance with Section 1.3, and shall not take any action
or omit to take any action, the taking or omission of which would or could
reasonably be expected to result in any of the representations and warranties of
OneQor set forth in Article II becoming untrue, or in any of the conditions of
Closing set forth in Article VIII or Article IX not being satisfied.

 

2. Amendment to Section 6.3 of the Merger Agreement. Section 6.3 of the Merger
Agreement is hereby amended and restated in its entirety as follows:

 



 1

  



 

6.3 Commercially Reasonable Efforts.

 

During the Pre-Closing Period, Terra Tech shall use its commercially reasonable
efforts to cause the conditions set forth in Article VIII and Article IX to be
satisfied on a timely basis and so that the Closing can take place on or before
January 2, 2020, or as soon thereafter as is reasonably practical, in accordance
with Section 1.3, and shall not take any action or omit to take any action, the
taking or omission of which would or could reasonably be expected to result in
any of the representations and warranties of Terra Tech set forth in this
Agreement becoming untrue or in any of the conditions of closing set forth in
Article VIII or Article IX not being satisfied.

 

3. Amendment to Section 10.2(a) and Section 10.2(c) of the Merger Agreement.
Section 10.2(a) and Section 10.2(c) of the Merger Agreement are hereby amended
and restated in their entirety as follows:

 

(a) Provided that OneQor shall have complied with Section 10.2(c) below, Terra
Tech shall as promptly as practicable after the Closing Date, but in no event
later than January 3, 2020, file the Information Statement on Schedule 14F-1
with the SEC with respect to the transactions described in this Agreement. No
earlier than ten days following the mailing of the Schedule 14F-1 to the Terra
Tech stockholders, Terra Tech shall cause the appointment of the individuals set
forth on Schedule II to be the directors and officers of Terra Tech, and shall
cause the concurrent resignation of the officers of Terra Tech as set forth on
Schedule III.

 

(c) No later than December 15, 2019, OneQor shall provide to Terra Tech any
information with respect to OneQor and the OneQor Designee required by Section
14(f) and Rule 14f-1.

 

4. Amendment to Section 10.3 of the Merger Agreement. Section 10.3 of the Merger
Agreement is hereby amended and restated in its entirety as follows:

 

10.3 Stock Option Plan. On or before January 2, 2020, Terra Tech shall have
adopted a stock option plan providing for at least 15% of the outstanding shares
of Terra Tech Common Stock at the Closing Date to be designated for directors,
advisors and employees and such equity incentive plan is in full force and
effect.

 

5. Amendment to Sections 11.1(d) and (e) of the Merger Agreement. Sections
11.1(d) and (e) of the Merger Agreement are hereby amended and restated in their
entirety as follows:

 

(d) by Terra Tech if the Closing has not taken place on or before January 2,
2020 (except if as a result of any failure on the part of Terra Tech to comply
with or perform its covenants and obligations under this Agreement or in any
other Transactional Agreement);

 

(e) by OneQor if the Closing has not taken place on or before January 2, 2020
(except if as a result of the failure on the part of OneQor or the Shareholders
to comply with or perform any covenant or obligation set forth in this Agreement
or in any other Transactional Agreement);

 



 2

  



 

6. Reference to and Effect in the Merger Agreement.

 

a. Upon the effectiveness of this Amendment, each reference in the Merger
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Merger Agreement shall mean and be a reference to the Merger
Agreement as amended hereby. Notwithstanding the foregoing, all references in
the Merger Agreement, the OneQor Disclosure Schedule, the Shareholder Disclosure
Schedule and the Terra Tech Disclosure Schedule to “the date hereof” or “the
date of this Agreement” shall refer to October 30, 2019.

 

b. Except as specifically amended herein, the Merger Agreement shall continue to
be in full force and effect and is hereby in all respects ratified and
confirmed, and the execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any party under the
Merger Agreement.

 

7. Miscellaneous. Article XII of the Merger Agreement shall apply mutatis
mutandis to this Amendment.

 

8. Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Merger Agreement.

 

[Signature Page Follows]

 



 3

  



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Agreement and Plan of Merger to be executed as of the date first above written.

 



 TERRA TECH CORP.   By:/s/ Steven J. Ross

 

Name:

Steven J. Ross

  Title:

Director

     

 

TT MERGER SUB, INC.

 

 

 

 

 

 

By:

/s/ Alan Gladstone

 

 

Name:

Alan Gladstone

 

 

Title:

President

 

 

 

 

 

 

ONEQOR TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

/s/ Larry Martin

 

 

Name:

Larry Martin

 

 

Title:

Chairman

 

 

 

 

 

 

/s/ Matthew Morgan

 

 

MATTHEW MORGAN

 

 

 

 

 

 

/s/ Larry Martin

 

 

LARRY MARTIN

 

 

 

 

 

Larry Martin, solely in his capacity as a Shareholder Representative

 

 

 

 

 

By:

/s/ Larry Martin

 



 



 4



 